Citation Nr: 1748529	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-29 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, delusional behavior, and post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, delusional behavior, and PTSD.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to July 1946, including service in World War II, for which he received the American Campaign Medal and the World War II Victory Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the petition to reopen the claim for service connection for depression and delusional behavior (claimed as acquired psychiatric disorder, to include depression, delusional behavior, and PTSD).  

This matter was previously before the Board in November 2016, at which time the Board denied the Veteran's petition to reopen his claim for service connection for an acquired psychiatric disorder on the basis of new and material evidence.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 order, the Court granted a joint motion for remand, vacated the Board's November 2016 decision, and returned the appeal for action consistent with the joint motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An October 2009 Board decision denied service connection for an acquired psychiatric disorder on the basis that there was no evidence of a nexus to service.  The decision is final.

2. The evidence received since the October 2009 Board decision regarding the Veteran's claim for service connection for an acquired psychiatric disorder is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

3. There is sufficient corroborating evidence that a claimed in-service stressor occurred.

4. The Veteran's acquired psychiatric disorder is causally related to, or was aggravated by, qualifying service.


CONCLUSIONS OF LAW

1. The claim for service connection for an acquired psychiatric disorder has been reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, (2016).

2. The criteria for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen a Claim

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108. New evidence means evidence not previously submitted. Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In October 2009, the Board denied entitlement to service connection for an acquired psychiatric disorder.  At that time, the Board determined that the preponderance of the lay and medical evidence demonstrated that the Veteran's currently diagnosed psychiatric disorders were not manifest in service, that a psychosis was not manifest to a compensable degree within one year from service, that his currently diagnosed psychiatric disorders were not shown to have a nexus to service, and that his PTSD did not result from a verifiable in-service stressor.  Board decisions are final when issued unless the Chairman orders reconsideration.  The Chairman has not ordered reconsideration of the October 2009 decision; therefore, this decision became final. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The evidence of record at the time of the October 2009 decision included multiple statements by the Veteran in which he reported that he incurred a psychiatric disorder as a result of exposure to explosions from tank and Howitzer gunfire during service.  He asserted that these explosions damaged his nervous system, resulting in hospitalization for a nervous breakdown.  He and his wife have reported that he received continuous treatment for a psychiatric disorder from Dr. L. immediately following service, beginning in 1946.  

Although service treatment records were not available, the July 1946 separation examination did not indicate any psychological diagnoses upon separation.  Post-service treatment records documented continuous symptomatology and treatment related to a psychiatric disorder since 1984, as well as diagnoses of depression, depressive-type psychosis, and major affective disorder.  Additionally, Dr. G. L. W. provided an independent medical opinion that the Veteran's psychiatric disorder originated during military service.

Evidence received since the October 2009 Board decision includes an October 2016 private medical opinion, in which Dr. C. L. K. opined that the Veteran's currently diagnosed psychiatric disorder more likely than not originated in and was related to his active military service.  Dr. C. L. K. based his opinion upon an interview with the Veteran and his wife, as well as the presence and treatment of the Veteran's psychiatric diagnoses since his military service.

As a whole, this evidence is new, as it was not before the Board at the time of prior final October 2009 denial, and it is material, as it is not redundant of evidence already in the record in October 2009 and is suggestive of a link between service and the Veteran's acquired psychiatric disorder.  Shade, supra.  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder is reopened. 38 U.S.C.A. § 5108.

II. Service Connection for an Acquired Psychiatric Disorder 

Service connection will be established for disability resulting from personal injury suffered or disease contracted, or aggravated.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2015). 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R.A § 3.304 (f). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R.A § 4.125 (a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV or DSM V).

VA's General Counsel has defined the phrase "engaged in combat with the enemy" as requiring that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (1999)

The Court has held that receiving enemy fire can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A.A § 5107; 38 C.F.R.A § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant case the first element of service connection for an acquired psychiatric disorder is met, as the Veteran has a current diagnosis of PTSD, depression, and delusional disorder, which are documented in the August 2008 and October 2016 medical opinions.

With regard to the second element, the Veteran's claimed stressor is related to combat experiences during his service.  In various statements, the Veteran described having a nervous breakdown after being exposed to gunfire and tank explosions during service.  The Board notes that service treatment records are not available to confirm the occurrence of the nervous breakdown.  Where service records are unavailable through no fault of the Veteran, there is a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

While the Veteran's involvement in a specific combat incident is not detailed in his personnel records, the personnel records document his service in Luxembourg in January 1945 when his unit sustained combat casualties.  This would have been a few days after the Battle of the Bulge, which involved large parts of Luxembourg.  At least one member of the unit was killed in action.  It progressed into Germany by March 1945.  The Veteran has provided reports of being involved in combat that are consistent with the available record.  His wife provided a statement in which she corroborated his reports of seeking psychiatric treatment from Dr. L. immediately following separation from service in 1946.  Finally, the Veteran's reported stressor has remained consistent throughout his statements during the claims process.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he had a combat stressor that does not require supporting evidence.  See Gaines, supra; 38 C.F.R. § 3.304(f)(2). 

Turning to the question of whether there is medical evidence establishing a link between the current symptoms and the in-service stressor; the record contains two medical opinions that indicate that the current psychiatric disabilities are the result of traumatic experiences during service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R.A § 3.102. See also 38 U.S.C.A.A § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for an acquired psychiatric disorder, to include depression, delusional behavior, and PTSD, are met.


ORDER

New and material evidence has been presented; the claim of service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for an acquired psychiatric disorder is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


